Name: Commission Regulation (EEC) No 1082/91 of 29 April 1991 amending Regulation (EEC) No 3812/90 as regards the term of validity of certain STM licences for Portugal
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade policy;  processed agricultural produce
 Date Published: nan

 30 . 4. 91 Official Journal of the European Communities No L 108/29 COMMISSION REGULATION (EEC) No 1082/91 of 29 April 1991 amending Regulation (EEC) No 3812/90 as regards the term of validity of certain STM licences for Portugal consumption in those regions should be extended to 30 days ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 281 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 4 (2) of Commission Regulation (EEC) No 3812/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to milk products imported into Portugal from the Community of Ten and Spain (3), as amended by Regulation (EEC) No 333/91 (4), provides that STM licences are to be valid for 21 days from their actual date of issue ; Whereas, in view of the island status and remoteness of the regions of the Azores and Madeira, the term of vali ­ dity of STM licences for Portugal for products released for HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 4 (2) of Regulation (EEC) No 3812/90 : 'However, STM licences shall be valid for 30 days if the products are released for consumption in the Azores or Madeira.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 366, 29 . 12 . 1990, p. 15 . 0 OJ No L 39, 13 . 2. 1991 , p. 14.